GOODE, J.
This ease is here on a writ of error to the circuit court of Monroe county. It appears from the recitals of the judgment of that court that the cause, which was in the nature of a bill in equity, was submitted and determined after the testimony of witnesses had been heard asi well as other evidence, but there is no bill of exceptions to show what it was or preserve the exceptions, and as we discover no error in the record proper the judgment is affirmed. Ray v. Brown, 80 Mo. 230.
All concur.